DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/336,502 filed 02/22/2021. Claims 1-14 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a bearing having a mechanical interface. In addition; the distance to be measured, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the intended scope of the phrase “for measuring a distance” is unclear as it is not clear as to what type of distance is being measured. In addition, in claim 1, lines 1-2 the bearing is recited as a functional element of the claim, and in claim 1, line 8, the bearing is recited as a positive element of the claim. Therefore, it is not clear if the bearing is a positive element of the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10-12 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Motohashi et al. (US 2007/0058892). Motohashi et al. discloses a distance measurement module for measuring a distance in a rotary roller bearing (mechanical bearing), comprising a displacement sensor (8, 10) arranged to predetermine the spaced/gap between the bearing rings (2/3); an electrical interface (25) for outputting a distance measurement signal to an infrastructure module; and a mechanical interface (29) for mechanically arranging the distance measurement module in a module receptacle in the bearing (se figs 1 and 7).
Regarding claim 2, Motohashi et al. clearly discloses a housing (9) in which the sensor (8) is disposed and the mechanical interface (29) is embodied.
Regarding claims 7-8, Motohashi et al. discloses a signal processing unit (see fig. 13a) within33 the housing to transfer the signal to the ECU (137) (see fig. 9).
Regarding claim 10, Motohashi et al. clearly discloses the distance measurement includes a signal analysis unit  which sends the process signal to the (ECU 137) such that the distance measurement module is connected to the electrical interface of the 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. in view of DE (102013214703). Motohashi et al. fails to disclose the sensor is an eddy current sensor. The use of eddy current sensors for detecting distances are old and well known in the art. DE (102013214703) disclose a sensor (19) which can be a distance sensor (see translation doc. Attached) located between an outer raceway (3/14) and an inner raceway (2/13), wherein the sensor is an eddy current sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor of Motohashi et al. so that it is a eddy current sensor in view of DE (102013214703) to increase reliability and resistance to oil and dirt and is more compact with low cost.

Regarding claim 5, it is apparent that the eddy current sensor measures the distance from an electric conductive surface (as seen from figs. 3-4).
Regarding claim 6, the electric conductive surface is formed of a ring (fig. 4).
Regarding claim 13, Motohashi et al. clearly discloses the signal processing unit (see fig. 13a) that processes and transfers the sensor signal to the ECU (137)
Allowable Subject Matter
Claim 9 is allowed.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 3Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656